DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Priority
This application claims priority to U.S. Provisional Application No. 62/826,473, filed March 29, 2019, bearing Attorney Docket No. 15718-565, and entitled Cryptologic Blockchain-Based Off-Chain Storage Verification, which is incorporated by reference in its entirety.
Election/Restrictions
Applicant’s election without traverse of claims of Group I, claims 1-13 and 20, in the reply filed on 06/24/2022 is acknowledged. Therefore, in the application
Claims 1-13 and 20 are pending and being considered. 
Claims 14-19 are withdrawn from further consideration.
Claims 1 and 20 are independent. 
Claims 1-13 and 20 are rejected.

Specification
The use of the term, such as “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings (Figs. 1 and 4) are objected to because of the following informalities: Labels for elements 102, 112, 120, 121 and 122, as shown in Fig. 1, are missing. The Label for element 400, as shown in Fig. 4, is missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 20 is objected to because of the following informalities:  
Claim 20 (Last limitation), the claim recites “providing the specific block to be appended a blockchain for verification…”, which should read as “providing the specific block to be appended to a blockchain for verification…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 20, the claim recites an indefinite language “A method including: at network interface circuitry… at verification circuitry… at chain circuitry”. The limitations as recited are indefinite because it is unclear whether the claimed “method” requires or comprises some other structure (or additional elements) to perform the steps of “a method including: at network interface circuitry… at verification circuitry… at chain circuitry”. Therefore, examiner suggests the applicant to further amend the claim to specify how the method steps are performed”. Clarification is required.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 2020/0050386 A1), hereinafter (Nat), in view of Greg R. Dhuse (US 10,795,766 B2), hereinafter (Dhuse).

Regarding claim 1, Nat teaches A system including (Nat, Para. [0005], discloses a system): network interface circuitry configured to (Nat, Para. [0005], discloses a network interface): send a challenge to specific storage node of multiple selectable storage nodes (Nat, Para. [0005-0006 or 0060], discloses that the network interface may be configured to receive a request (i.e., challenge) that may include a file segmented into a plurality of segments (i.e., data chunks) corresponding to a plurality of storage nodes (or peer nodes, see Fig. 1). For example, the request may include a message 400 (as shown in FIG. 4), and as disclosed in Para. [0058], wherein the message 400 is intended for a first peer P1 (i.e., specific storage node) which is to store segment M1 411); and in response to the challenge, receive from the specific storage node a challenge answer, the challenge answer based on the challenge and Nat, Para. [0058-0059], discloses that the blockchain (or intended) peer may receive a request including message 400 (such as a blockchain transaction proposal message, as shown in FIG. 4) and may simulate a transaction associated with the segment M1 411 and transmit a transaction response (i.e., challenge answer) to the client node, and/or see also Para. [0005-0006] and claim [8], discloses to transmit a response (challenge answer) to a client system which includes the hashed identified segment in response to the received request (challenge), where the request (challenge) includes a segment (specific data chunk) designated for the storage node, and as disclosed in Para. [0062], In some embodiments, the transmitting the response may include transmitting an endorsement of the storage node to a client system that submitted the request); verification circuitry configured to: determine that storage of the specific data chunk is assigned to the specific storage node (Nat, Para. [0005-0006], discloses a processor (i.e., verification circuitry) that may be configured to identify a segment from among the plurality of segments which is designated for the storage node from among other segments distributed among other storage nodes); obtain the challenge for provision to the specific storage node (Nat, Fig. 1 and Para. [0036], discloses a peer node 123 that may receive a request (i.e., challenge) from a client 110 including a data file to be stored, by dividing the data file into ‘n’ segments (i.e., data chunks). The peer node 123 then distributes (i.e., provision) one different segment to each of ‘n’ blockchain nodes (Fig. 1) which in this example is three blockchain nodes 120, 121, and 122. Here, each of the blockchain nodes 120, 121, and 122 may store its respective data segment (i.e., specific data chunk) in a side store 120a, 121a and 122a (i.e., off-chain) maintained by the blockchain node 120, 121, and 122, respectively), the challenge based on the specific data chunk (Nat, Claim 8, where the request (challenge) includes a segment (specific data chunk) designated for the storage node); and after the challenge answer is received, analyze challenge answer Nat, Para. [0038 or 0049], discloses that each blockchain node (or endorsing peers) 120-122 may transmit a hash of the locally stored segment in a response (i.e., challenge answer) and a signature to the client (or peer) node 123 for purposes of endorsement, and as disclosed in Para. [0052], In response, the application of the client (peer) node 123/260 inspects/verifies the endorsing peer’s signatures and compares the proposal responses to determine if the proposal response is the same (analyzing challenge answer). In some embodiments, If the chain-code only queried (challenge) the ledger, the application would inspect (analyze) the query response (challenge answer), and would typically not submit the transaction to the ordering node service 284); chain circuitry configured to: compile a specific block, the specific block including (Nat, Claim 5, discloses that the processor (i.e., chain circuitry) is further configured to commit the hashed designated segment and the hashes of the remaining segments to a data block (i.e., a specific block) within a hash-linked chain of data blocks, and as disclosed in Para. [0061], wherein a data block is generated for storage on the blockchain): an identifier for the specific storage node (Nat, Fig. 4 and Para. [0058], discloses that the transient data field 410 may also include respective keys and peer identifiers associated with each segment, or see also claim 4, wherein the designated segment is labeled with an identifier of the storage node); and the challenge answer (Nat, Para. [0034], discloses that the data block (specific block) may be different than a traditional data block by storing hashes of segments (challenge answer, which are created in response to the request, as disclosed in Para. [0038]) of a current block rather than actual data of a current block that is within a traditional block structure of a blockchain); and provide the specific block to be appended to a blockchain for verification of the storage of the specific data chunk (Nat, Para. [0053-0054], discloses to deliver (or provide) the created blocks to all peer nodes 281-283 on the channel. Wherein, each peer node 281-283 appends the block to the channel's chain for verification, and for each valid transaction the special write sets (hashed segments (chunks)) are committed to current state database).  
Nat, as disclosed above, teaches to receive “the challenge answer based on the challenge”, however fails to disclose “the challenge answer based on a content of a specific data chunk” but Dhuse teaches the challenge answer based on the challenge and a content of a specific data chunk (Dhuse, Abstract, discloses a method for retrieving a slice (i.e., content) of a chunk from a distributed storage network (DSN), and as disclosed in Col. 46 (lines 28-29), issuing a local read slice request (challenge) and receive a local read slice response (i.e., challenge answer based on read request of a slice (content) of a chunk). Hereinafter, the slice represents slice (content) of a chunk, as disclosed in the Abstract);
after the challenge answer is received, analyze challenge answer to verify a current availability of the content of the specific data chunk at the specific storage node (Dhuse, Abstract, discloses a method for retrieving a slice (i.e., content) of a chunk from a distributed storage network (DSN), and as disclosed in Col. 46 (lines 25-30), determines whether the slice (content) of the chunk is available locally. The determining may be based on issuing a local read slice request (challenge) and receiving a local read slice response (challenge answer)); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Dhuse’ into the teachings of ‘Nat’, with a motivation to verify a current availability of the content of the specific data chunk at the specific storage node, as taught by Dhuse, in order to retrieve stored data by identifying and retrieving the corresponding data slices (i.e., contents) of a chunk from a distributed storage network (DSN), and by further converting the retrieved data slices of the chunk into data 92; Dhuse (Abstract) and Col. 9 (lines 55-63).

Regarding claim 13, Nat as modified by Dhuse teaches the system of claim 1, where Nat as modified by Dhuse further teaches specific data chunk includes a file including multiple data chunks smaller than the specific data chunk (Nat, Para. [0030], discloses that a file may be broken up and stored in segments (i.e., multiple data chunks) rather than as a single large file. The segments may be distributed across different storage nodes of the database such that no storage node has access to all segments, and as disclosed in Dhuse, Col. 10 (lines 27-30), where some of data segments (chunks) are of a different size, are of the same size, or a combination thereof, For example, and as disclosed in Col. 39 (lines 64-67) and Col. 40 (lines 1-3), the chunk size is selected to be greater than or equal to a largest data group size such that a largest data group associated with the largest data group size may fit within any chunk when the chunk size selection scheme indicates to fit any data group into any chunk. For instance, the chunk size is selected as 20 kB when a largest data group size (e.g., of data group 8) is 20 kB., and as further disclosed in Col. 40 (lines 21-23), wherein one or more data groups of the plurality of data groups is packed into each chunk such that a size of the one or more data groups is less than or equal to the chunk size).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Dhuse’ into the teachings of ‘Nat’, with a motivation wherein a file including multiple data chunks is smaller than the specific data chunk, as taught by Dhuse, in order for subsequent processing of a partial task on any data group by processing the partial task on a corresponding single chunk (e.g., stored in a distributed storage and task (DST) execution unit); Dhuse, Col. 40 (lines 4-7).

Regarding claim 20, Nat teaches a method including (Nat, Para. [0006], discloses a method): at network interface circuitry (Nat, Para. [0005], discloses a network interface): sending a challenge to specific storage node of multiple selectable storage nodes (Nat, Para. [0005-0006 or 0060], discloses that the method may include receiving a request (i.e., challenge) that may include a file segmented into a plurality of segments (i.e., data chunks) corresponding to a plurality of storage nodes (or peer nodes, see Fig. 1). For example, the request may include a message 400 (as shown in FIG. 4), and as disclosed in Para. [0058], wherein the message 400 is intended for a first peer P1 (i.e., specific storage node) which is to store segment M1 411); and in response to the challenge, receiving from the specific storage node a challenge answer, the challenge answer based on the challenge and Nat, Para. [0058-0059], discloses that the blockchain (or intended) peer may receive a request including message 400 (such as a blockchain transaction proposal message, as shown in FIG. 4) and may simulate a transaction associated with the segment M1 411 and transmit a transaction response (i.e., challenge answer) to the client node, and/or see also Para. [0005-0006] and claim [8], discloses to transmit a response (challenge answer) to a client system which includes the hashed identified segment in response to the received request (challenge), where the request (challenge) includes a segment (specific data chunk) designated for the storage node, and as disclosed in Para. [0062], In some embodiments, the transmitting the response may include transmitting an endorsement of the storage node to a client system that submitted the request);Date of USPTO EFS DepositPATENTMarch 27, 2020Case No. 15718/706 at verification circuitry: determining that storage of the specific data chunk is assigned to the specific storage node (Nat, Para. [0005-0006], discloses a processor (i.e., verification circuitry) that may be configured to identify a segment from among the plurality of segments which is designated for the storage node from among other segments distributed among other storage nodes); obtaining the challenge for provision to the specific storage node (Nat, Fig. 1 and Para. [0036], discloses a peer node 123 that may receive a request (i.e., challenge) from a client 110 including a data file to be stored, by dividing the data file into ‘n’ segments (i.e., data chunks). The peer node 123 then distributes (i.e., provision) one different segment to each of ‘n’ blockchain nodes (Fig. 1) which in this example is three blockchain nodes 120, 121, and 122. Here, each of the blockchain nodes 120, 121, and 122 may store its respective data segment (i.e., specific data chunk) in a side store 120a, 121a and 122a (i.e., off-chain) maintained by the blockchain node 120, 121, and 122, respectively), the challenge based on the specific data chunk (Nat, Claim 8, where the request (challenge) includes a segment (specific data chunk) designated for the storage node); and after the challenge answer is received, analyzing challenge answer Nat, Para. [0038 or 0049], discloses that each blockchain node (or endorsing peers) 120-122 may transmit a hash of the locally stored segment in a response (i.e., challenge answer) and a signature to the client (or peer) node 123 for purposes of endorsement, and as disclosed in Para. [0052], In response, the application of the client (peer) node 123/260 inspects/verifies the endorsing peer’s signatures and compares the proposal responses to determine if the proposal response is the same (analyzing challenge answer). In some embodiments, If the chain-code only queried (challenge) the ledger, the application would inspect (analyze) the query response (challenge answer), and would typically not submit the transaction to the ordering node service 284); at chain circuitry (Nat, Claim 5, discloses that the processor (i.e., chain circuitry) is further configured to commit the hashed designated segment (specific data chunk) and the hashes of the remaining segments to a data block within a hash-linked chain of data blocks): compiling a specific block, the specific block including: a verification result based on the challenge answer (Nat, Para. [0061], disclose to generate a data block for storage on the blockchain, or see also Para. [0053], discloses to create (i.e., compile) blocks of transactions per channel, and as disclosed in Para. [0054], wherein the transactions in the block are tagged as being valid or invalid (i.e., a verification result based on the challenge answer)); and an identifier for the specific storage node (Nat, Fig. 4 and Para. [0058], discloses that the transient data field 410 may also include respective keys and peer identifiers associated with each segment, or see also claim 4, wherein the designated segment is labeled with an identifier of the storage node); and providing the specific block to be appended a blockchain for verification of the storage of the specific data chunk (Nat, Para. [0053-0054], discloses to deliver (or provide) the created blocks to all peer nodes 281-283 on the channel. Wherein, each peer node 281-283 appends the block to the channel's chain for verification, and for each valid transaction the special write sets (hashed segments) are committed to current state database, and as disclosed in Para. [0034], wherein the data block may be different than a traditional data block by storing hashes of segments (i.e., which are created in response to the request, as disclosed in Para. [0038]) of a current block rather than actual data of a current block that is within a traditional block structure of a blockchain).
Nat, as disclosed above, teaches to receive “the challenge answer based on the challenge”, however fails to disclose “the challenge answer based on a content of a specific data chunk” but Dhuse teaches the challenge answer based on the challenge and a content of a specific data chunk (Dhuse, Abstract, discloses a method for retrieving a slice (i.e., content) of a chunk from a distributed storage network (DSN), and as disclosed in Col. 46 (lines 28-29), issuing a local read slice request (challenge) and receive a local read slice response (i.e., challenge answer based on read request of a slice (content) of a chunk). Hereinafter, the slice represents slice (content) of a chunk, as disclosed in the Abstract);
after the challenge answer is received, analyzing challenge answer to verify a current availability of the content of the specific data chunk at the specific storage node (Dhuse, Abstract, discloses a method for retrieving a slice (i.e., content) of a chunk from a distributed storage network (DSN), disclosed in Col. 46 (lines 25-30), determines whether the slice (content) of the chunk is available locally. The determining may be based on issuing a local read slice request (challenge) and receiving a local read slice response (challenge answer)); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Dhuse’ into the teachings of ‘Nat’, with a motivation to verify a current availability of the content of the specific data chunk at the specific storage node, as taught by Dhuse, in order to retrieve stored data by identifying and retrieving the corresponding data slices (i.e., contents) of a chunk from a distributed storage network (DSN), and by further converting the retrieved data slices of the chunk into data 92; Dhuse (Abstract) and Col. 9 (lines 55-63).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 2020/0050386 A1), hereinafter (Nat), in view of Greg R. Dhuse (US 10,795,766 B2), hereinafter (Dhuse), and further in view of Dombkowski et al. (US 2005/0210265 A1), hereinafter (Domb).

Regarding claim 2, Nat as modified by Dhuse teaches the system of claim 1, where Nat as modified by Dhuse fails to teach but Domb teaches analyzing the challenge answer includes comparing the challenge answer to a challenge key (Domb, Para. [0028 or 0034], discloses to compare the authentication challenge response with an authentication challenge key).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Domb’ into the teachings of ‘Nat’ as modified by ‘Dhuse’, with a motivation to analyze the challenge answer by comparing the challenge answer to a challenge key, as taught by Domb, in order to authenticate and transfer data from one computing device to another computing device; Domb, Para. [0028 or 0034].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 2020/0050386 A1), hereinafter (Nat), in view of Greg R. Dhuse (US 10,795,766 B2), hereinafter (Dhuse), and further in view of Dombkowski et al. (US 2005/0210265 A1), hereinafter (Domb) and Gueron et al. (US 11,184,157), hereinafter (Gueron).

Regrading claim 3, Nat as modified by Dhuse in view of Domb teaches the system of claim 2, where Nat as modified by Dhuse in view of Domb fails to disclose but Gueron teaches the challenge answer, the challenge key, or both are obtained from a Merkle Tree generated based on the specific data chunk (Gueron, Col. 17 (lines 26-39), discloses that a computer system may generate the leaf nodes of a Merkle tree by generating n secret key values […]. A system may use a cryptographic hash function to generate the public keys pk_i. A secret value sk_i (i.e., specific data chunk) may be an input to a cryptographic hash function and the corresponding public key pk_i (i.e., challenge key) may be the output. A cryptographic hash function or pseudo-random function may be used to generate the public key, or see also Col. 10 (lines 14-17) discloses that the key management server provides the recipient of the digital signature with the hash value nodes of the Merkle tree that are necessary to re-create the public key 1017 from the public key information.).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Gueron’ into the teachings of ‘Nat’ as modified by ‘Dhuse’ in view of ‘Domb’, with a motivation to obtain a challenge key from a Merkle Tree generated based on the specific data chunk, as taught by Gueron, in order to provide protection against the obsolescence of cryptographic algorithms by providing a cryptographic key for future use that is resistant to malicious activity enabled by quantum computing; Gueron, Abstract.

Regarding claim 4, Nat as modified by Dhuse in view of Domb and Gueron teaches the system of claim 3, where Nat as modified by Dhuse in view of Domb fails to disclose but Gueron further teaches the challenge key corresponds to a root of the Merkle Tree (Gueron, Col. 2 (lines47-48), discloses that the public key is the top node (i.e., root) of a tree hash, such as a Merkle tree, or see also at block 414, the public key stored on the device is the root node of a Merkle tree).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Gueron’ into the teachings of ‘Nat’ as modified by ‘Dhuse’ in view of ‘Domb’, with a motivation where the challenge key corresponds to a root of the Merkle Tree, as taught by Gueron, in order to provide protection/resistant against quantum computing attacks; Gueron, Abstract.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 2020/0050386 A1), hereinafter (Nat), in view of Greg R. Dhuse (US 10,795,766 B2), hereinafter (Dhuse), and further in view of Ari Juels (US 8,528,085 B1), hereinafter (Juels).

Regarding claim 5, Nat as modified by Dhuse teaches the system of claim 1, where Nat as modified by Dhuse fails to disclose but Juels teaches the challenge is associated with a specific index (Juels, Col. 7 (line 14), discloses that the server picks a random index i, to challenge the client, or see also Col. 7 (lines 19-21), upon receiving the request, the server challenges the client to produce the file block F[i] by transmitting the index to the client, act 406).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Juels’ into the teachings of ‘Nat’ as modified by ‘Dhuse’, with a motivation where the challenge is associated with a specific index, as taught by Juels, in order to provide index-based proof of responsibility for preventing side-channel attacks in data deduplication systems; Juels, Abstract.

Regarding claim 6, Nat as modified by Dhuse in view of Juels teaches the system of claim 5, where Nat fails to disclose but Dhuse in view of Juels further teaches the verification circuitry is configured to non- deterministically select the specific index from among multiple indices to obtain the challenge (Dhuse, discloses that the processing module selects at least one index of a set of indexes, and/or as disclosed in Juels, Col. 7 (line 14), to challenge the client, the server picks a random index i).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Juels’ into the teachings of ‘Nat’ as modified by ‘Dhuse’, with a motivation to non- deterministically select the specific index from among multiple indices to obtain the challenge, as taught by Juels, in order to provide index-based proof of responsibility for preventing side-channel attacks in data deduplication systems; Juels, Abstract.

Regarding claim 7, Nat as modified by Dhuse in view of Juels teaches the system of claim 5, where Nat as modified by Dhuse fails to disclose but Juels further teaches the specific index is configured to identify the specific data chunk (Juels, Col. 6 (lines 58-64), FIG. 3 illustrates the use of an index to identify a specific block within a file, under an embodiment. In general, file 302 comprises a number of blocks 1 to N. Each block is a sequence of bytes of the file and is generally of a size dictated by the file system. The blocks thus represent specific portions of the file. The index 304 generated by process 208 points to a specific block of the file, in this example, block 3 of file F).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Juels’ into the teachings of ‘Nat’ as modified by ‘Dhuse’, with a motivation where the specific index is configured to identify the specific data chunk, as taught by Juels, in order to provide index-based proof of responsibility for preventing side-channel attacks in data deduplication systems; Juels, Abstract.

Regarding claim 8, Nat as modified by Dhuse in view of Juels teaches the system of claim 7, where Nat further teaches the specific data chunk includes one data chunk from among multiple data chunks making up a file (Nat, Fig. 1 and Para. [0036], discloses that the client node 123 may encode the data file using an (n,q) linear code or similar coding technique which divides the data into ‘n’ segments and having any ‘q’ out of ‘n’ segments is sufficient to reconstruct the data file, where q may be less than or equal to n. Herein ‘q’ segment represents one data chunk and ‘n’ segments represents multiple data chunks).  

Regarding claim 9, Nat as modified by Dhuse in view of Juels teaches the system of claim 8, where Nat fails to explicitly disclose but Dhuse further teaches the specific data chunk includes one data chunk from a non-deterministically selected subset of the multiple data chunks making up the file (Dhuse, Col. 51 (lines 18 and 32-34), discloses to select chunks from different chunksets. For example, chunk 1 of chunkset 2, and as disclosed in Col. 41 (lines 9-10), where a number of chunksets N is determined as a size of the data divided by the size of the chunkset).  

Regarding claim 10, Nat as modified by Dhuse in view of Juels teaches the system of claim 9, where Nat as modified by Dhuse fails to disclose but Juels further teaches the non-deterministically selected subset is defined for the specific index (Juels, Col. 6 (lines 54-58), discloses a system 200 includes an indexing process 208 that is used by the server 202 to select a random, secret index of the file Fi. This index references a specific portion of the file F, such as a specific block or group of blocks (i.e., non-deterministically selected subset of the multiple data chunks) of the file).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Juels’ into the teachings of ‘Nat’ as modified by ‘Dhuse’, with a motivation where the non-deterministically selected subset is defined for the specific index, as taught by Juels, in order to provide index-based proof of responsibility for preventing side-channel attacks in data deduplication systems; Juels, Abstract.

Regarding claim 11, Nat as modified by Dhuse in view of Juels teaches the system of claim 8, where Nat fails to disclose but Dhuse further teaches specific data chunk includes one data chunk from a deterministically selected subset of the multiple data chunks making up the file (Dhuse, Col. 51 (lines 18 and 32-34), discloses to select chunks from different chunksets. For example, chunk 1 of chunkset 2, and as disclosed in Col. 41 (lines 9-10), where a number of chunksets N is determined as a size of the data divided by the size of the chunkset).  

Regarding claim 12, Nat as modified by Dhuse in view of Juels teaches the system of claim 11, where Nat as modified by Dhuse fails to disclose but Juels further teaches the deterministically selected subset is defined for the specific index (Juels, Col. 6 (lines 54-58), discloses a system 200 includes an indexing process 208 that is used by the server 202 to select a random, secret index of the file Fi. This index references a specific portion of the file F, such as a specific block or group of blocks of the file, or see also Col. 7 (lines 1-5), discloses that the index 304 can be any appropriate numeric or alphanumeric string that identifies the block number, location, offset, or other data sufficient to locate a specific block or group of blocks (i.e., deterministically selected subset of the multiple data chunks) within the target file F).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Juels’ into the teachings of ‘Nat’ as modified by ‘Dhuse’, with a motivation where the deterministically selected subset is defined for the specific index, as taught by Juels, in order to provide index-based proof of responsibility for preventing side-channel attacks in data deduplication systems; Juels, Abstract.

Regarding Claims 14-19, (withdrawn).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496